IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


LSF9 MASTER TRUST,                          : No. 103 MAL 2019
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
WILLIAM C. PLOUFFE, JR.,                    :
                                            :
                   Petitioner               :


                                     ORDER



PER CURIAM

      AND NOW, this 14th day of May, 2019, the Petition for Allowance of Appeal and

the Emergency Motion for Stay are DENIED.